989 So. 2d 691 (2008)
Edward COOPER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1559.
District Court of Appeal of Florida, Fourth District.
July 30, 2008.
Edward Cooper, Florida City, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed. See O'Neal v. State, 862 So. 2d 91, 92 (Fla. 2d DCA 2003) (affirming habitual sentence in part, stating as follows with respect to 1995 amendment to section 775.084, the habitual offender statute: "Where a trial court finds that a defendant qualifies as a habitual felon, it is not necessary for the trial court to specifically state that it is imposing a habitual offender sentence.... [T]he trial court necessarily makes that determination by virtue of the fact that it did not make a finding that a habitual offender sentence was unnecessary for the protection of the public.").
SHAHOOD, C.J., POLEN and TAYLOR, JJ., concur.